Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of W.C.R., a Child                     Appeal from the 354th District Court of
                                                        Hunt County, Texas (Tr. Ct. No. 81,870).
 No. 06-16-00028-CV                                     Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Moseley
                                                        participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED AUGUST 5, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk